Opinion issued March 15, 2007






 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01045-CR
____________

IN RE GERALD WAYNE SANTEE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Gerald Wayne Santee, filed a motion for leave to file a writ of
mandamus , and a pro se petition for writ of mandamus, requesting that this Court
review his 1995 felony convictions for two separate offenses of aggravated robbery
and find the convictions void.   We deny the motion for leave to file a writ of
mandamus, and we deny the petition.
	We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2006).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov't
Code Ann. § 22.221(a) (Vernon Supp. 2006).  Relator's request does not fall within
our mandamus authority.
	Even if we considered relator's request as a petition for writ of habeas corpus,
we have neither original habeas corpus jurisdiction in criminal cases, nor post-conviction habeas corpus jurisdiction in felony cases.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2006).  
	The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).